Citation Nr: 1435045	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-32 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for service-connected cervical myelopathy and cervical spondylosis with stenosis at C3-C4, C4-C5, and C6-C7 (referred to hereinafter as "cervical spine disability"), rated as noncompensable from April 11, 2002 to October 12, 2007, and as 20 percent beginning October 13, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.

ATTORNEY FOR THE BOARD

S. Becker, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection was granted and an initial noncompensable (0%) rating assigned therein for a cervical spine disability.  The Veteran appealed this initial rating.  He and his spouse J.B. testified regarding this matter at a July 2011 hearing before the undersigned Veterans Law Judge.

In September 2011, the Board remanded this matter for additional development.  An April 2012 rating decision of the Appeals Management Center (AMC) in Washington, D.C., increased the initial rating for the Veteran's service-connected cervical spine disability to 20 percent effective October 13, 2007.  This matter remains on appeal because the increase did not cover the entire period in question and was not to the maximum initial rating possible for the period it did cover.  AB v. Brown, 6 Vet. App. 35 (1993).  However, review of the Veteran's paper and electronic claims files shows that adjudication of this matter by the Board still cannot proceed.  As such, this matter is once again is REMANDED.

REMAND

Although the delay entailed by another remand is regrettable, additional development is needed prior to Board adjudication of this matter.  The requested actions are necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating his claim [38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013)] and in gathering evidence that may show he is entitled to a higher rating for his service-connected cervical spine disability for the entire appeal period.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into March 2012 have been obtained.  They show that the Veteran receives ongoing treatment to include for his cervical spine or neck.  The likelihood that there are pertinent VA treatment records dated from March 2012 to present therefore is significant.  As such, a request or requests for these updated records must be made.  Such a request or requests indeed would be necessary even if the records were of only questionable pertinence.  VA has constructive notice of all of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request(s) is(are) unsuccessful.

II.  Medical Examination and Opinion

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy means that a fully informed adjudication can be performed.  Barr, 21 Vet. App. at 303.  For higher rating claims, a VA medical examination thus must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, the passage of time alone does not signify that it is not contemporaneous.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

Here, the Veteran underwent a VA medical examination regarding his service-connected cervical spine disability in October 2011, pursuant to the Board's previous remand.  It is of considerable age as it was conducted almost three years ago.  The Veteran has not specifically indicated that his symptoms have worsened since then.  No other indications in this regard exist.  As such, the examination is contemporaneous despite its considerable age.  However, the Veteran recounted in an April 2013 statement that the October 2011 examination was only 15 minutes long.  Essentially, therefore, he contends that the examination was inadequate due to haste.  This contention is supported given two readily identifiable deficiencies with the examination.

First, the neck (cervical spine) conditions disability benefits questionnaire (DBQ) was utilized by the examiner.  DBQs contain a series of questions to be answered by the examiner.  They are designed to ensure that all required information is procured.  Here, the examiner failed to answer the question regarding whether or not the Veteran's service-connected disability impacts his ability to work.  This is important because entitlement to a total disability rating based on individual unemployability can be part of a higher rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The examiner also failed initially to answer the question as to whether or not the claims file was reviewed.  An addendum to this effect was created in November 2011.

Second, the Board's previous remand was drafted so as to satisfy the duty to assist.  A Board remand confers upon the Veteran the right to compliance with the directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance is not necessary, but there must be at least substantial compliance.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Yet not even substantial compliance with some of its directives has been achieved.  Though the DBQ contains a section for remarks, the examiner was directed, but did not make any attempt therein or elsewhere, to distinguish which or how much of the Veteran's symptoms are service-connected in that they are attributable to his in-service cervical spine injury as opposed to nonservice-connected in that they are attributable to his post-service work injuries.  

Adjudication by the Board on the basis of the October 2011 VA medical examination would not be fully informed for these reasons.  Thus, arrangements must be made for the Veteran to have the opportunity to appear for another VA examination.  The neck (cervical spine) conditions DBQ shall be utilized provided that such an examination takes place.  All questions set forth in it shall be answered, and the aforementioned distinguishment shall be made to the extent possible.  The rationale for how this distinguishment was made, in other words an explanation, finally shall be provided.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all records of VA treatment that the Veteran has received for his neck since March 2012.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected cervical spine disability.  The examiner, who shall be a physician, shall utilize the neck (cervical spine) conditions DBQ in doing so.  This examiner shall review the paper and electronic claims files, documenting such in the DBQ report to be placed in one of those files.  The examiner then shall document in the report an interview of the Veteran as to his pertinent history, current symptoms, and their impact on his activities of daily living as well as employment.  

Results of all assessments or studies deemed necessary next shall be documented by the examiner in the report.  This shall include those to determine range of motion initially and upon repetition.  The impact of pain, weakness, excess fatigability, and/or incoordination shall be expressed in terms of the degree of range of motion lost.  Their impact during flare-ups, if there are flare-ups, also shall be expressed to the extent possible in terms of the additional degree of range of motion lost.  Assessments or studies to determine whether or not there is ankylosis and if so what type (favorable or unfavorable) or any associated neurologic abnormality and if so how severe (mild, moderate, moderately severe, severe) finally shall be included.

To the extent possible, the examiner shall attempt to distinguish in the report which or how much of the Veteran's symptoms are service-connected in that they are attributable to his in-service cervical spine injury as opposed to which are nonservice-connected in that they are attributable to his post-service work injuries or to some unrelated condition.  Of note in this latter regard, for example, is his rheumatoid arthritis diagnosis.  A rationale (explanation) must be provided for this in the report.  This means that the conclusion reached must be supported.  If the conclusion reached is that no distinguishment is possible, the examiner still shall provide a rationale (explanation) in the report.

3.  Finally, readjudicate the issue of entitlement to a higher initial rating for a cervical spine disability, rated as noncompensable from April 11, 2002 to October 12, 2007, and as 20 percent beginning October 13, 2007.  In so adjudicating, consider the changes made for rating spinal disabilities which became effective on September 23, 2002, and on September 26, 2003.  Furnish the Veteran and his representative with a rating decision if the determination made is wholly or partially favorable.  If it is wholly or partially unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or the AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

